CATES, Presiding Judge.
Appeal from revocation of probation. See Sparks v. State, 40 Ala.App. 551, 119 So.2d 596, which requires assignments of error. Supreme Court Rule 52 does not excuse the lack of assignments except in appeals from ordinance violations. Additionally, appellant’s counsel has filed a no-merit letter.
No errors having been assigned, nothing is presented for review. See the numerous annotations appended to Supreme Court Rule 1 in Michie’s 1958 Code, T. 7.
 Where there is no final judgment a purported appeal is due to be dismissed. McKinley v. Morris, 280 Ala. 408, 194 So.2d 565. Here there is a final judgment placing in execution the sentence originally pronounced. In such a case the judgment below is due to be affirmed. Dobson v. *384Deason, 258 Ala. 219, 61 So.2d 764; Nichols v. Hardegree, 202 Ala. 132, 79 So. 598.
The judgment below is
Affirmed.
All the Judges concur.